559 P.2d 829 (1977)
M & R INVESTMENT COMPANY, dba Dunes Hotel, Appellant,
v.
NEVADA GAMING COMMISSION, Respondent.
No. 8767.
Supreme Court of Nevada.
February 3, 1977.
*830 Jones, Jones, Bell, LeBaron, Close & Brown and Joseph W. Brown, Las Vegas, for appellant.
Robert List, Atty. Gen., and A.J. Hicks, Deputy Atty. Gen., Carson City, for respondent.

OPINION
PER CURIAM:
In this appeal from a district court order, which affirmed a decision of the Nevada Gaming Commission, appellant's only cognizable argument is that we must reverse because the Commission's decision was not supported by "substantial evidence."
Apparently, in referring to and relying upon Nevada Tax Commission v. Hicks, 73 Nev. 115, 310 P.2d 852 (1957), appellant neglected to note that since Hicks, supra, NRS 463.315 has been supplemented by Subsection 11(d) which provides that the decision of the Commission must be upheld if supported by "any" evidence.
In reviewing the decision of the Gaming Commission this court is limited to the same scope of review as the district court. NRS 463.315. Our function and that of the district court is to review the evidence presented to the Commission and to determine if there is any evidence to support the decision of the Commission. We have reviewed the evidence and do determine that there is evidence to support the decision.
Affirmed.